Case 4:20-cv-00248 Document 1 Filed on 01/21/20 in TXSD Page 1 of 6

                                                               United States Courts
                                                             Southern District of Texas
                                                                      FILED
                                                                 January 21, 2020
                                                           David J. Bradley, Clerk of Court




                                             4:20-cv-248
Case 4:20-cv-00248 Document 1 Filed on 01/21/20 in TXSD Page 2 of 6
Case 4:20-cv-00248 Document 1 Filed on 01/21/20 in TXSD Page 3 of 6
Case 4:20-cv-00248 Document 1 Filed on 01/21/20 in TXSD Page 4 of 6
Case 4:20-cv-00248 Document 1 Filed on 01/21/20 in TXSD Page 5 of 6
Case 4:20-cv-00248 Document 1 Filed on 01/21/20 in TXSD Page 6 of 6
